Case 2:12-cv-00572-JRG Document 449 Filed 12/17/19 Page 1 of 3 PageID #: 12061



                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION


ARCHER AND WHITE SALES, INC.

                   Plaintiff,

       v.                                                          Civil Action No. 2:12-CV-00572-JRG

HENRY SCHEIN, INC., DANAHER
CORPORATION, INSTRUMENTARIUM
DENTAL, INC., DENTAL EQUIPMENT,
LLC, KAVO DENTAL TECHNOLOGIES,
LLC, AND DENTAL IMAGING
TECHNOLOGIES CORPORATION,

                   Defendants.


                         FIFTH AMENDED DOCKET CONTROL ORDER

       It is hereby ORDERED that the following schedule of deadlines is in effect until further

order of this Court:

            Date
                                                                    Event
 February 3, 2020               Jury Selection – 9:00 a.m. in Marshall, Texas before Judge Rodney
                                Gilstrap
 January 22, 2020               Pretrial Conference – 9:00 a.m. in Marshall, Texas before Judge
                                Rodney Gilstrap
 January 17, 2020               The parties shall advise the Court of any agreements reached
                                concerning the Motions in Limine (or other pretrial issues) no later
                                than 1:00 p.m. three (3) business days before the pretrial conference.
 January 13, 2020               Hearing on Dkt. No. 228 (Motion to Compel Patterson Companies,
                                Inc. to Produce Investigation Materials and Respond to
                                Interrogatories) and Dkt. No. 298 (Motion to Exclude Testimony of
                                Archer’s Expert Witness)
 January 10, 2020               Serve and File Pretrial Objections (including objections to exhibit
                                lists, witness lists, deposition designations, and counter-designations)
 December 30, 2019              File Notice of Request for Daily Transcript or Real Time Reporting.
                                If a daily transcript or real time reporting of court proceedings is
                                requested for trial, the party or parties making said request shall file a




FIFTH AMENDED DOCKET CONTROL ORDER – Page 1
 Case 2:12-cv-00572-JRG Document 449 Filed 12/17/19 Page 2 of 3 PageID #: 12062



                              notice with the Court and e-mail the Court Reporter, Shelly Holmes,
                              at shelly_holmes@txed.uscourts.gov.
      December 30, 2019       Notify Deputy Clerk in Charge regarding the date and time by which
                              juror questionnaires shall be presented to accompany by jury
                              summons if the Parties desire to avail themselves the benefit of using
                              juror questionnaires
      December 30, 2019       File Joint Pretrial Order, Joint Proposed Jury Instructions and Form of
                              the Verdict, Updated Exhibit Lists, Updated Witness Lists, and
                              Updated Deposition Designations.
      December 23, 2019       Defendant to Identify and Give Notice of Trial Witnesses
      December 18, 2019       Plaintiff to Identify and Give Notice of Trial Witnesses
      December 18, 2019       Serve Pretrial Disclosures (including deposition designations and
                              exhibit lists)


                                     OTHER LIMITATIONS

1.       All depositions to be read into evidence as part of the parties’ case-in-chief shall be EDITED
         so as to exclude all unnecessary, repetitious, and irrelevant testimony; ONLY those portions
         which are relevant to the issues in controversy shall be read into evidence.

2.       The Court will refuse to entertain any motion to compel discovery filed after the date of this
         Order unless the movant advises the Court within the body of the motion that counsel for the
         parties have first conferred in a good faith attempt to resolve the matter. See Eastern District
         of Texas Local Rule CV-7(h).

3.       The following excuses will not warrant a continuance nor justify a failure to comply with the
         discovery deadline:

(a)      The fact that there are motions for summary judgment or motions to dismiss pending;

(b)      The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;

(c)      The failure to complete discovery prior to trial, unless the parties can demonstrate that
         it was impossible to complete discovery despite their good faith effort to do so.

4.       Mediation shall be attended, in person, by named parties (if an individual) or by a fully
         authorized representative (if not an individual) and by lead counsel. Third party insurance
         carriers who may be obligated to indemnify a named party and/or who owe a defense to any
         party shall also attend mediation, in person, by means of a fully authorized representative.
         Non-compliance with these directives shall be considered an intentional failure to mediate in
         good faith.




      FIFTH AMENDED DOCKET CONTROL ORDER – Page 2
   .
 Case 2:12-cv-00572-JRG Document 449 Filed 12/17/19 Page 3 of 3 PageID #: 12063



5.      Any motion to alter any date on the DCO shall take the form of motion to amend the DCO.
        The motion to amend the DCO shall include a proposed order that lists all of the remaining
        dates in one column (as above) and the proposed changes to each date in an additional
        adjacent column (if there is no change for a date the proposed date column should remain
        blank or indicate that it is unchanged). In other words, the DCO in the proposed order should
        be complete such that one can clearly see all the remaining deadlines and the changes, if any,
        to those deadlines, rather than needing to also refer to an earlier version of the DCO.

        So ORDERED and SIGNED this 17th day of December, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




     FIFTH AMENDED DOCKET CONTROL ORDER – Page 3
